Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Declaration – 37 CFR 1.131(a)
The declaration filed on November 22, 2021 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the Brunozzi reference (US 20100303532).
The evidence submitted is insufficient to establish a conception of the invention prior to the effective date of the Brunozzi reference (US 20100303532). While conception is the mental part of the inventive act, it must be capable of proof, such as by demonstrative evidence or by a complete disclosure to another. Conception is more than a vague idea of how to solve a problem. The requisite means themselves and their interaction must also be comprehended. See Mergenthaler v. Scudder, 1897 C.D. 724, 81 OG 1417 (D.C. Cir. 1897). The affidavit refers to a 2005 provisional application without providing the application number. It is believed the affidavit intends to refer to 60/656287 filed 02/25/2005). It is noted that the instant application does not claim priority to the ‘287 provisional application filed on 02/25/2005. The affidavit also refers to emails provided by Applicant as part of a previously filed affidavit. 
The provisional application and the emails do not describe the details of the invention as claimed. For example, the provisional application describes components which are attachable to one another rather than components attachable to a lid or body of a lipstick container and states the bases and caps attach to one another and are one of a plurality of differently appearing bases and/or caps. The disclosure of the provisional application with appears to be similar to paragraph [0062] of Applicant’s are planning on customizing our compacts and potentially other cosmetic containers” “Here are the options under consideration for compacts”  (See 4/29/09 3:10pm email). Applicant is invited to map the claim limitations to the 2005 provisional application as well as the email correspondence to prove conception. 
Thus, the evidence submitted by Applicant does not provide any descriptive details regarding the structural configuration, material construction, etc. of the claimed invention(s). MPEP 715.02 states the “37 CFR 1.131(a) affidavit or declaration must establish possession of either the whole invention claimed or something falling within the claim (such as a species of a claimed genus), in the sense that the claim as a whole Applicant has not provided evidence that the difference between what is disclosed in the provisional application and/or the email correspondence and the claims would have been obvious to one of ordinary skill in the art. 
The evidence submitted is insufficient to establish diligence from a date prior to the date of reduction to practice of the Brunozzi reference to either a constructive reduction to practice or an actual reduction to practice. The affidavit fails to provide a timeline of actions performed and/or acceptable excuses to establish diligence as required (Refer to MPEP 715.07(a) and 2138.06). The period between the 2005 provisional application and the 2009 provisional applications should have been accounted for.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt (US 4580920), Brunozzi (US 20100303532) and McLaughlin (US 20090032424).
Regarding claims 1 and 7, Schmidt discloses a kit comprising: a lipstick container (10,16,18) comprising a body (10) defining a cavity (cavity into which lipstick product 5 fits) configured to receive a lipstick product, and a lid (14) removably coupled to the 
It is well-known and common practice to provide additional skins, sleeves, containers, decals, etc. for use with cosmetic containers to enhance the aesthetics thereof and personalize the container. Brunozzi discloses customization skins (16, 19) removably and interchangeably coupled to the lid of a cosmetic container, where the skins fit over and around a portion of the lid without adhesive. The customization skin (16, 19) does not interfere with removal of the lid from the body of the container and can be configured as an open sleeve (Refer to Figure 7-9 two open ends) or closed at one end (Refer to Figures 10-12) and a plurality of skins may be provided and used 
Although Brunozzi does not disclose customization components for the body of the container, it is well known and conventional for such decorative customization components to be provided for both the lid and the body as demonstrated by McLauglin. McLauglin discloses a plurality of customization sleeves (500, 502, 504, 506, 508, 510, 700, 702, 704, 706, Refer to Figures 5-7) forming sets of sleeves which are intended to receive and conceal a lipstick container, where a body (18,20) of the lipstick container is received within one of the customization sleeves (502, 506, 510, 702, 704) and another customization sleeve and lid unit (500, 504, 508, 700, 706) is provided to enclose the cavity of the body of the lipstick container. Each set provides cooperating decorative elements thereon which together serve to enhance the aesthetic appeal and provide ornamentation. For example, McLauglin provides sets of sleeves which include two sleeves/skins (702, 704) or three sleeves/skins (502, 506, 510) configured to removably and interchangeably couple to the body (18,20) of the lipstick container (14), where the 
Regarding claim 8, the combination of Schmidt and Brunozzi disclose the kit of claim 1 above, Schmidt further discloses the lipstick container comprises a lipstick product (5) disposed within the cavity. 

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Argument 1: Applicant dismisses Brunozzi as prior art in view of affidavits filed. 
Response:  Brunozzi is considered to be prior art and relied upon in the instant rejection; refer to the section titled Declaration - 37 CFR 1.131(a) above. 


Argument 2: The combination of Schmidt, Brunnozi and McLauglin do not disclose “at least two customization components…..at least two additional customization components… the lipstick container”. The references fail to teach or suggest this combination of elements and no motivation has been provided for this combination of elements to be obtained.  
Response:   The rejection above explains that Brunnozi provides a plurality of customization components for attachment to the lid (Refer to Abstract, claims 1 and 3) configured as claimed (e.g. made of resilient flexible material, tube with two open ends and tube with one open end and one closed end, coupled over and around the lid without use of adhesive, etc.). Although Brunnozi does not explicitly disclose customization components for the body, it is well known to provide similar customization components for the body to give the container a matching aesthetic as demonstrated by McLauglin. McLauglin provides a plurality of customization sleeves (500, 502, 504, 506, 508, 510, 700, 702, 704, 706, Refer to Figures 5-7) forming sets of sleeves which are intended to receive and conceal a lipstick container. Each set provides cooperating decorative elements thereon which together serve to enhance the aesthetic appeal and provide ornamentation. The rejection provides motivation for including customization components for the body as well, as McLaughlin teaches it is well-known to provide such decorative customization components over the body as well, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799